PER CURIAM.
David Powell appeals his conviction and sentence for grand theft in violation of section 812.014, Florida Statutes (1993). We affirm Powell’s conviction without discussion, but strike court costs of $250 imposed as part of his sentence because the trial court failed to orally pronounce or cite supportive statutory authority for the costs. See Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994); Brown v. State, 506 So.2d 1068 (Fla. 2d DCA), rev. denied, 515 So.2d 229 (Fla.1987).
On remand, the state may seek to have the costs reimposed with reference to the appropriate statutory authority. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
CAMPBELL, A.C.J., and QUINCE and WHATLEY, JJ., concur.